—In an action to recover damages for personal injuries, the third-party defendant Canada Dry-Bottling Co. of New York, Inc., appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated May 23, 1997, which denied its motion for summary judgment dismissing the complaint and third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint and third-party complaint are dismissed.
The appellant met its initial burden of demonstrating that it *581and the defendant Transervice Lease Corp. (hereinafter Transervice) lacked constructive notice of the alleged hazardous condition as a matter of law (see, Giacomontonio v Incorporated Vil. of Val. Stream, 224 AD2d 580). In opposing the motion, the plaintiff failed to establish the existence of material questions of fact with respect to Transervice or the appellant having had constructive notice of the condition. Therefore, the appellant’s motion for summary judgment dismissing the complaint and third-party complaint should have been granted. Miller, J. P., Joy, Friedmann and McGinity, JJ., concur.